Citation Nr: 1520504	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-17 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), to include as due to military sexual trauma (MST).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1978 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran testified before the undersigned in a December 2013 hearing, a transcript of which is of record.

The Veteran has reported in written statements and testified during the December 2013 hearing that she had to retire early due to her inability to work with and around people, which stems from her PTSD.  As such, the issue of total individual unemployability due to service-connected disabilities (TDIU) has been raised.  TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The preponderance of the evidence indicates that an acquired psychiatric disability, PTSD, is attributable to service.
CONCLUSION OF LAW

An acquired psychiatric disability, PTSD, was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran alleges that her current diagnosis of PTSD stems from traumatic in-service events.  Specifically, the Veteran contends that she was sexually assaulted by a superior while stationed at Shaw Air Force Base in South Carolina in August 1978.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires: (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a nexus between the claimed in-service stressor and the current symptomatology of PTSD.  See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Pentecost v. Principi, 16 Vet. App. 124, 129 (2002). 

Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014). 

[Here, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

However, the regulation above, which lessens the evidentiary burden on claimants who allege entitlement to service connection for PTSD based on a stressor related to the Veteran's fear of hostile military or terrorist activity, is not applicable to a claim for PTSD based on MST in cases involving a claimant's bare assertion that his or her stressors were related to a fear of hostile military activity.   See Acevedo v. Shinseki, 25 Vet.App. 286 (2012).  It was further noted that, to establish occurrence, an adequate medical report must rest on correct facts and reasoned medical judgment.  MST is a form of in-service personal assault, which is addressed in 38 C.F.R. § 3.304(f)(5), the provisions of which will be explained and applied in the decision below.

Additionally, if a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

Here, the Veteran's January 1978 service entrance examination and September 1986 separation examination do not show any complaints of PTSD, or any other mental health issues.  (The Veteran was medically separated in September 1987 due to foot problems and eczema.)  Her service treatment records (STRs) show that she was seen for "depression" on April 1984.  At the same visit she reported a history of marital problems.  (The RO interpreted this notation to mean that the Veteran's depression related to her history of marital problems.  In fact, the note states that the Veteran was seen for "depression," and that she related (reported or gave an account of) a history of marital problems.)  The examining physician recommended marital counseling.  There was no follow-up, and no notations regarding what, if any, questions the physician asked about the Veteran's depression.  

The remaining STRs do not provide a diagnosis of PTSD or any other psychiatric issues.  She has denied on multiple occasions that she ever reported the MST or sought any psychiatric treatment while in service.  The Veteran did report at the December 2013 hearing that, while in active service, she tried to talk to a mental health counselor about the MST around the summer of 1980, but was dismissed, and that she asked a physician about getting a tubal ligation because she was afraid of future assaults, but was told that she was too young for it.   

Further, there is no indication of MST within the Veteran's service personnel records (SPRs).  Significantly, however, her SPRs do show that she was transferred ("loaned") to the Protective Coating Section of the Carpenter Shop, which she testify she requested in order to get away from the man who assaulted her. 

In January 2011, the Veteran underwent a private psychiatric examination, which was performed by a retired Air Force Lieutenant-Colonel.  The psychologist stated that, per DSM-IV criteria, the Veteran had chronic, severe PTSD.  He noted that the Veteran used to numb her PTSD symptoms with work and alcohol abuse, but was no longer able to do so.  The Veteran reported that her depression, anxiety, and alcohol abuse began in service after the MST.  She related that she was the first woman to work in an all-male shop, and she was harassed, sexually and otherwise, on a daily basis.  The examiner attributed the Veteran's PTSD and accompanying symptomology to the in-service stressors of "[p]ersistent exposure to unwanted sexual advances and sexual assault while serving on active duty."    

In conjunction with her claim, the Veteran was afforded a VA psychiatric examination in January 2011.  At that time, the Veteran provided details of the MST, as well as psychiatric symptomatology following each incident, to include shame, fear, anxiety, depression, and anger.  She also reported that her husband started physically abusing her while she was in active service.  

Following an extensive interview, the Veteran was diagnosed with PTSD, chronic, severe.  The examiner listed the stressors as the "reported sexual assault in service" and an abusive 10-year marriage which started in service.  Despite this diagnosis, the examiner opined that the "Veteran's record fail[ed] to support occurrence of military sexual assault," as the examiner was not able to find any records of the assault in the Veteran's claims file.  

The Board initially notes that the January 2011 examiner did not use the "at least as likely as not" standard when formulating the nexus opinion.  The examiner simply stated that "Veteran's record fail[ed] to support occurrence of military sexual assault. I have reviewed the C-file and it contains no records of assault." Furthermore, the January 2011 examiner's opinion is internally inconsistent:  The examiner clearly stated that the Veteran's PTSD was due to a specific stressor, the in-service sexual assault, with a secondary stressor being the Veteran's abusive marriage which started while she was in active service.  Yet, the examiner opined that there were no records in the Veteran's claims file to support the occurrence of the MST.  The examiner did not clarify how a MST was able to cause the Veteran's PTSD without actually occurring.   

Read differently, the examiner stated that the MST did occur, and did cause the Veteran's PTSD, but there were simply no records to prove its occurrence.  Either way, as the examination is inadequate, the Board assigns little probative weight to the January 2011 VA medical opinion's conclusion, and more to its findings, which are contained in the body of the examination report.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).     

The Veteran's VA medical records show that she has received regular mental health treatment for PTSD since 2010, and that her PTSD has been ascribed to the reported MST.

As such, private and VA medical evidence dated after the Veteran was discharged from service satisfies the first and third elements of a PTSD claim under the criteria of 38 C.F.R. § 3.304(f) , because it shows that the Veteran has been diagnosed as having PTSD as a result of stressful incidents she reportedly experienced during service.  With regard to the second element (credible supporting evidence that the claimed in-service stressor actually occurred), the Board observes that corroboration of her alleged PTSD stressor in accordance with the provisions related to in-service personal assault under 38 C.F.R. § 3.304(f)(5) is required.

To that end, VA attempted to corroborate the Veteran's report by requesting her SPRs.  However, available records failed to indicate that the reported event took place.  Pursuant to 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based upon in-service personal assault, evidence from sources other than the Veteran's service records may cooperate the Veteran's account of the stressor incident.  Examples include treatment at rape crisis centers and mental health counseling. Further, the Board may look to evidence of behavior changes following the claimed assault, such as deterioration in work performance, episodes of depression, panic attacks, or anxiety without an identifiable cause.  The regulation goes on to note that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

A medical opinion based on a post-service examination of a Veteran can be used to establish the occurrence of a stressor; however, the Board may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).

In this case, the Veteran has received on-going VA treatment for PTSD with accompanying symptoms of depression, anxiety, and insomnia.  At no time did any treating provider or examiner indicate that the Veteran's report of in-service trauma lacked credibility.  Medical treatment reports, to include the January 2011 VA examination and the January 2010 private examination, indicated that the Veteran did, in fact, experience a sexual assault during her period of active service, and linked her current diagnosis of PTSD to those events.  

Finally, the Board notes that the Veteran's SPRs indicate that the Veteran was transferred to another duty following the assault.  The Veteran has also indicated that she began drinking alcohol following the MST, and that her depression, anxiety, and insomnia started following the MST.  The Veteran is competent to relate when her depression and anxiety began.  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In sum, this is, in essence, a case in which the VA must make a factual determination: did the MST occur.  MST has been confirmed by a VA examiner (although in an admittedly unclear and contradictory fashion) and a private examiner.  Coupled with apparent in-service psychiatric markers (alcohol abuse, request for a transfer) near in time to the purported incidents, with the Veteran being seen for complaints of "depression" in active service, as well as continued PTSD treatment, the Board finds that each criterion necessary for the grant of service connection for PTSD has been established under the provisions of 38 C.F.R. § 3.304(f)(5).  

Although the record lacks an in-service report of sexual assault (in many of these cases, such a report was never, or could not, be filed, and there is no record - the issue of sexual assault in the military in the 1970's and 1980's is well documented), the provisions of 38 C.F.R.  § 3.304(f)(5) do not necessary require in service documentary evidence of the alleged assault; rather, a medical opinion may suffice to establish that the personal assault occurred. 

The Board finds that the January 2011 VA medical opinion, coupled with the private January 2010 medical opinion, substantially meets this requirement. 

As such, the Board finds that the evidence is, at a minimum, at least in equipoise.  Resolving any doubt in the Veteran's favor, service connection for an acquired psychiatric disability, to include PTSD, is warranted in this case.  38 U.S.C.A.  §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

The Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


